—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 9, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a file clerk with a history of absenteeism, made a request to her employer to leave early to pick up her daughter from school after having returned to work following an illness. The employer approved her request, but directed claimant to leave work and not return until she had provided the em*915ployer with a doctor’s note concerning her latest illness. In response to this directive claimant quit her job, although she attempted, to no avail, to retract her resignation the next morning. Based on these facts, the Board found that claimant left her job for personal, noncompelling reasons and that she was therefore not entitled to collect unemployment insurance benefits. Inasmuch as this decision is supported by substantial evidence in the record, the Board’s decision should be upheld.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.